FILED
                            NOT FOR PUBLICATION                             JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DONALD DAVID deROSIER,                           No. 12-16556

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01617-MCE-
                                                 EFB
  v.

CHRISTOPHER LONGAKER; et al.,                    MEMORANDUM*

               Defendants - Appellees.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Donald David deRosier, an attorney, appeals pro se from the district court’s

judgment dismissing his action arising from a small claims court dispute. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(1) or (6). Colony Cove

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Props., LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011). We affirm.

      The district court properly dismissed deRosier’s action as barred by the

Rooker-Feldman doctrine because the action is “forbidden de facto appeal” of a

state court judgment and raises constitutional claims that are “inextricably

intertwined” with the state court judgment. Noel v. Hall, 341 F.3d 1148, 1158 (9th

Cir. 2003); Bianchi v. Rylaarsdam, 334 F.3d 895, 898 (9th Cir. 2003) (concluding

that the district court lacked jurisdiction where the plaintiff “essentially asked the

federal court to review the state court’s denial in a judicial proceeding, and to

afford him the same individual remedy he was denied in state court” (internal

citation and quotation marks omitted)).

      Because we affirm on the basis of the Rooker-Feldman doctrine, we do not

address deRosier’s arguments concerning judicial immunity and Eleventh

Amendment immunity.

      deRosier’s requests, set forth in his opening brief, for a new trial judge on

remand and for clarification regarding his ability to recover attorney’s fees are

denied.

      AFFIRMED.




                                            2                                    12-16556